 



Exhibit 10.1
SUBSCRIPTION AGREEMENT
     The undersigned (“Subscriber”), hereby subscribes for and agrees to
purchase and pay for an aggregate of (a) 48,387,097 shares1 (the “Shares”) of
the common stock, par value $0.001 per share (the “Common Stock”), of GeoVax
Labs, Inc., an Illinois Corporation (“GeoVax”), and (b) common stock purchase
warrants (the “Warrants”) to purchase an aggregate of 35,000,000 shares (the
“Warrant Shares”) of the Common Stock, for aggregate consideration of SEVEN
MILLION FIVE HUNDRED FIFTY THOUSAND DOLLARS ($7,500,000.00) (the “Aggregate
Purchase Price”), on the terms and conditions set forth herein. The Shares, the
Warrants and the Warrant Shares are sometimes collectively referred to herein as
the “Securities.”
A. Subscriber shall purchase on the following dates such number of the Shares
and Warrants to purchase such number of the Warrant Shares subscribed for
hereunder for such portion of the Aggregate Purchase Price as follows:

  1.   On August 6, 2007 (the “First Closing Date”), (a) 22,580,645 of the
Shares and (b) a Warrant to purchase 18,333,333 Warrant Shares pursuant to the
form of Warrant attached hereto as Exhibit A, for THREE MILLION FIVE HUNDRED
FIFTY THOUSAND DOLLARS ($3,500,000.00); and     2.   On November 3, 2007 (the
“Second Closing Date”), (a) 25,806,452 of the Shares and (b) a Warrant to
purchase 16,666,667 Warrant Shares pursuant to the form of Warrant attached
hereto as Exhibit B, for FOUR MILLION DOLLARS ($4,000,000.00).

     All payments hereunder shall be made by wire transfer of immediately
available funds pursuant to GeoVax’s wire transfer instructions.
B. In order to induce GeoVax to accept this subscription, and in order to
determine whether Subscriber is qualified to acquire the Securities pursuant to
an exemption from the registration requirements of the Securities Act of 1933,
as amended (“Act”), provided by Section 4(2) of the Act or Regulation D
promulgated thereunder, and pursuant to any other applicable laws regulating the
offer and sale of securities in the state or states in the United States in
which Subscriber is domiciled, Subscriber hereby represents, warrants and
certifies that:

  1.   Subscriber has been fully informed to its complete satisfaction
concerning the organization aspects, business, limited current operations,
finances, and all other matters relating to GeoVax which it consider significant
for the purpose of making an investment decision with respect to the Securities.
In particular, Subscriber has examined GeoVax’s most recent annual report on
Form 10-K and its most recent quarterly filings on Form 10-Q. Subscriber has
been offered the opportunity to discuss GeoVax and its affairs with members of
GeoVax’s management, to review such documents and records as it considers
appropriate, and has received all

 

1   Based upon a per share purchase price equal to the lesser of (a) $0.155 per
share and (b) 70% of the closing market price per share on August 6, 2007.

 



--------------------------------------------------------------------------------



 



      information, which it has requested with respect to GeoVax. Subscriber is
aware of the present concentrated stock holdings of GeoVax.     2.   Subscriber
is fully aware of all of the risks involved in purchasing the Securities.     3.
  Subscriber is aware that there will be limited liquidity in an investment in
GeoVax Securities.     4.   Subscriber is aware that the Securities do not carry
preemptive rights or cumulative voting.     5.   Subscriber is aware that there
can be no assurance that GeoVax will be profitable in the future.     6.  
Subscriber is also aware that GeoVax will be in need of additional funds in
order to attempt to fulfill its business plans and there is no assurance that it
will be able to obtain such funds.     7.   Subscriber understands that there is
only a limited market for GeoVax’s Securities and that there can be no assurance
that an active market will develop in the future.     8.   Subscriber
understands that the Securities have not been registered nor have they been
registered or qualified under the applicable securities laws of any state in the
United States, and are being issued in reliance upon the truth and accuracy of
the representations made herein with respect to Subscriber’s investment intent
and suitability as an investor. Subscriber hereby certifies that it is
purchasing the Securities for investment for its own account, with no present
intention of making any sale, transfer or distribution of them. Subscriber
understands that the Securities may not be sold or transferred without
registration under the Act, or qualification or registration under the
applicable state securities laws, unless there is an exemption from such
registration or qualification then available. Subscriber consents to having a
legend on the certificates representing the Securities to that effect.
Subscriber is aware that the Shares and the Warrant Shares will carry certain
limited registration rights.     9.   Subscriber is a sophisticated investor
with substantial experience in securities of speculative businesses. Subscriber
is able to judge the suitability of this investment for Subscriber and the risks
involved, and understands that the Securities will be unmarketable for an
indefinite period of time, and that if GeoVax is not successful, all or a
substantial part of Subscriber’s investment could be lost. Subscriber further
certifies that its net worth or annual income is such that the loss of
Subscriber’s entire investment, or its unavailability, will not result in
serious financial harm or determent to Subscriber.     10.   Subscriber is aware
that GeoVax may sell the Securities to Subscriber only if Subscriber qualifies
according to the express standards stated herein. If the Securities are
purchased in a fiduciary capacity, the person or persons for whom the purchase
is made meet the standards set forth herein and the representation and
warranties shall



2



--------------------------------------------------------------------------------



 



be deemed to have been on behalf of the person or persons for whom Subscriber is
so purchasing. Subscriber represents and warrants that it meets the following
investors standards:

  11.1   Subscriber and its representatives have been afforded access to such
information concerning GeoVax and about the proposed operations of GeoVax as
have been requested by Subscriber or them and that such materials were
sufficient to enable Subscriber to arrive at a reasoned investment decision with
respect to an investment in the Securities.     11.2   Subscriber meets one of
the standards as an “Accredited Investor”, as such term is defined in Rule
501(a) of Regulation D.

  12.   On the terms and subject to the conditions of this paragraph 12,
Subscriber shall have the limited right to register the Shares and the Warrant
Shares as described herein. For purposes of this discussion, the term “Holders”
includes those shareholders that have purchased shares of GeoVax Common Stock
under a Subscription Agreement having terms substantially identical to the terms
of this Subscription Agreement.

  12.1   “Piggyback” Registration Rights. Holders shall have the right to
register the Registrable Securities under the Act in connection with future
underwritten public offerings of shares of GeoVax Common Stock. The term
“Registrable Securities” means: (i) the Shares issued in connection with this
Subscription Agreement; (ii) the Warrant Shares underlying the Warrants issued
in connection with this Subscription Agreement; and (iii) any other securities
of GeoVax issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, such securities
referenced in (i) and (ii) immediately above, excluding in all cases, however,
any Registrable Securities sold in any public offering pursuant to a
registration or an exemption from registration.         On the terms and subject
to the conditions stated herein, each time GeoVax shall determine to file a
registration statement under the Act in connection with the proposed offer and
sale for money of any of its shares of Common Stock in an underwritten public
distribution by it (other than (i) a registration statement relating solely to
employee stock option or purchase plans, or (ii) a registration statement on
Form S-4 relating solely to Rule 145 under the Act), GeoVax shall give written
notice of its determination to Holders; provided, however, that GeoVax shall
have no such obligation if the managing underwriter of the subject proposed
offering objects in a writing addressed to GeoVax to the inclusion of any
Registrable Securities in the subject registration statement or offering.      
  Under Holders’ written request, which must have been received by GeoVax within
20 days after any such notice from GeoVax, GeoVax shall use its best efforts to
cause all such Registrable Securities of which Holders have requested
registration to be included in such registration statement and in any

3



--------------------------------------------------------------------------------



 



necessary registration, qualification or other filing under the applicable state
securities or blue sky laws, all to the extent required to permit the sale or
other disposition to be made of the Registrable Securities to be so registered.
In the event that the aggregate number of Registrable Securities requested by
the Holders to be registered in any underwritten public distribution (the
“Piggyback Shares”) exceeds twenty percent (20%) of the aggregate number of
shares of GeoVax Common Stock being registered in such underwritten public
distribution, then the aggregate number of the Piggyback Shares to be registered
and included in such public distribution shall be reduced pro rata among the
Holders of the Piggyback Shares to twenty percent (20%) of the aggregate number
of shares being registered in such underwritten public distribution.
All Holders proposing to distribute their Registrable Securities through an
underwriting pursuant to this paragraph 12 shall (together with GeoVax and any
other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for underwriting by GeoVax. If any Holder disapproves of
the terms of any such underwriting, he may elect to withdraw therefrom by
written notice to GeoVax and the underwriter. Any Registrable Securities
excluded or withdrawn from such underwriting shall not be withdrawn from such
registration except at the election of the Holder.
Holders shall cooperate with GeoVax, execute any documents, instrument and
agreements, and take any further actions reasonably necessary to effect such
registrations, qualifications or other filings, and the public offering in
connection therewith shall be paid by GeoVax; provided, however, that Holders of
the Piggyback Shares participating in any such registration shall bear their pro
rata share of the underwriting fees, discounts and commissions. Holders shall
not sell or otherwise transfer any shares of GeoVax Common Stock held by them
which are not included in the underwritten public offering for a period
commencing on the date of the commencement of the public offering, and ending on
the earlier of the date of termination of the public offering or 90 days from
the commencement of the public offering.
Notwithstanding any contrary provision of this paragraph 12, GeoVax shall not be
required to effect any registrations under the 1933 Act or under any state
securities laws on behalf of any Holder or Holders if, in the opinion of counsel
for GeoVax, the offering or transfer by such Holder or Holders in the manner
proposed (including, without limitation, the number of shares proposed to be
offered or transferred and the method of offering or transfer) is exempt from
the registration requirements of the 1933 Act and the securities laws of
applicable states.

  12.2   Termination of Piggyback Registration Rights. The piggyback
registration rights under this paragraph 12 are not transferable or assignable
and shall terminate on the first anniversary of the date of the issuance of the
Registrable Securities to the undersigned Holder.



4



--------------------------------------------------------------------------------



 



  12.3   Expenses of Registration. All expenses incurred in connection with any
registration shall be borne by GeoVax; provided, however, GeoVax shall not be
required to pay any fees of Holders’ legal counsel or any underwriter fees,
discounts or commissions.     12.4   No Assurance of State Registration. There
can be no assurance that the state in which a Holder resides will permit the
registration of the Registrable Securities within such state. Accordingly, even
if the Shares and Warrant Shares are subsequently registered under federal
securities laws, of which there can be no assurance, there can be no assurance
that the Shares and Warrant Shares can be registered under applicable sate law
due to merit or other requirements. Accordingly, there can be no assurance that
a Holder will be able to have its Shares and Warrant Shares registered in its
state of domicile or residence, as applicable. In such event, a Holder would
continue to own restricted securities under the state securities law.

  13.   Subscriber further represents and warrants that:

  13.1   Considering all facts in Subscriber’s financial circumstances
(including, but not limited to requirements for current income) Subscriber is
able to bear the economic risk of an investment in the Securities, including a
loss of its entire investment.     13.2   Subscriber is purchasing the
Securities for its own account for personal investment purposes only and with no
view to or any present intention, agreement or agreements for the distribution,
transfer, assignment, resale, subdivision or hypothecation thereof, and
Subscriber understands that in any event such Securities will be subject to
restrictions against any such transferability in the absence of registration
under the Act.

  14.   Subscriber has the full power and authority to execute and deliver this
Subscription Agreement and to perform its obligations hereunder and this
Subscription Agreement is a legally binding obligation of Subscriber in
accordance with its terms.

C. Subscriber’s obligations hereunder are subject to the satisfaction (or waiver
in Subscriber’s sole discretion) of the following conditions:

  1.   GeoVax shall have established a financial public and investor relations
budget acceptable to Subscriber as per Item 2 below.     2.   GeoVax shall have
engaged an investor relations consultant acceptable to Subscriber for a period
of not less than one year, and shall have agreed to retain Financial Relations
Board or another public relations firm mutually acceptable to Subscriber and
GeoVax. The total annual budget required by this provision for engaging the
aforemented consultant and public relations firm shall not exceed $240,000,.

5



--------------------------------------------------------------------------------



 



D. GeoVax’s obligations hereunder are subject to it having a sufficient number
of duly authorized and unreserved shares of its Common Stock on the First
Closing Date and the Second Closing Date for issuance of the number of Shares
and Warrant Shares underlying the Warrants to be issued hereunder on each of
such closing dates.
Dated: July 30, 2007

            Very truly yours,
PURE Capital, LLC
      By:   /s/ Paul Benson         Name:   Paul Benson        Title:   Managing
Partner     

Agreed to and Accepted:
GeoVax Labs, Inc.

         
By:
  /s/ Donald Hildebrand
 
Donald Hildebrand, CEO    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF AUGUST 6, 2007 WARRANT
 
THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER
APPLICABLE STATE SECURITIES LAWS. THE WARRANT HAS BEEN TAKEN BY THE REGISTERED
OWNER FOR INVESTMENT, AND WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND
MAY NOT BE TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY
TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE 1933 ACT,
THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE SECURITIES LAWS. IN
CONNECTION WITH COMPLIANCE WITH THE 1933 ACT AND APPLICABLE STATE SECURITIES
LAWS, NO TRANSFER OF THIS WARRANT OR THE SECURITIES UNDERLYING THIS WARRANT
SHALL BE MADE UNLESS THE CONDITIONS SPECIFIED HEREIN ARE SATISFIED.

No. ___   Shares: 18,333,333

GEOVAX LABS, INC.
COMMON STOCK PURCHASE WARRANT
This is to certify that, for value received, PURE Capital, LLC (“Holder”) is
entitled to purchase, subject to the provisions of this Common Stock Purchase
Warrant (“Warrant”), from GEOVAX LABS, INC., a corporation duly organized and
existing under the laws of the State of Illinois (the “Company”), 18,333,333
shares of $0.001 par value per share common stock of the Company (“Shares”), at
a price of U.S. $0.33 per Share, during the period commencing August 6, 2007,
and terminating on August 5, 2010, at 5:00 P.M. New York Time. This Warrant is
not redeemable by the Company. The number of Shares to be received upon the
exercise of this Warrant and the price to be paid for a Share may be adjusted
from time to time as hereinafter set forth. The exercise price of a Share in
effect at any time and as adjusted from time to time is hereinafter sometimes
referred to as “Exercise Price.”
(A) EXERCISE OF WARRANT. Subject to the provisions of Section (G) hereof, this
Warrant may be exercised in whole or in part at any time or from time to time on
or after August

7



--------------------------------------------------------------------------------



 



6, 2007 and until August 5, 2010, or, if either such day is a day on which
banking institutions are authorized by law to close, then on the next succeeding
day which shall not be such a day, by presentation and surrender hereof to the
Company at its principal office, or at the office of its stock transfer agent,
if any, with the subscription in the form of attached as Exhibit I
(“Subscription”) duly executed and accompanied by payment of the Exercise Price
for the number of Shares specified in such Subscription. If this Warrant should
be exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Shares purchasable thereunder.
Upon receipt by the Company of this Warrant at its office, or by the warrant
agent of the Company at its office, in proper form for exercise, the Holder
shall be deemed to be the holder of record of the Shares issuable upon such
exercise, provided, however, that if at the date of surrender of such Warrants
and payment of such Exercise Price, the transfer books for the Shares shall be
closed, the certificates for the Shares, or other securities in respect of which
such Warrants are then exercised, shall be issuable as of the date on which such
books shall next be opened and until such date the Company shall be under no
duty to deliver any certificate for such Shares or such other securities and the
Holder shall not be deemed to have become a holder of record of such shares or
the owner of any such other securities.
(B) RESERVATION OF SHARES. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of this Warrant
such number of Shares as shall be required for issuance and delivery upon
exercise of this Warrant. This Warrant is not redeemable by the Company.

8



--------------------------------------------------------------------------------



 



(C) FRACTIONAL SHARES. The Company shall not be required to issue fractions of
Shares on the exercise of Warrants. If any fraction of a Share would, except for
the provisions of this Section, be issuable on the exercise of any Warrant, the
Company will: (1) if the fraction of a Share otherwise issuable is equal to or
less than one half, round down and issue to the Holder only the largest whole
number of Shares to which the Holder is otherwise entitled; or (2) if the
fraction of a Share otherwise issuable is greater than one-half, round-up and
issue to the Holder one additional Share in addition to the largest whole number
of Shares to which the Holder is otherwise entitled.
(D) EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its warrant agent, if
any, for other Warrants of different denominations entitling the Holder thereof
to purchase in the aggregate the same number of Shares purchasable hereunder.
Subject to the provisions of Section (G), upon surrender of this Warrant to the
Company or at the office of its warrant agent, if any, with the assignment in
the form attached as Exhibit II (“Assignment”) duly executed and funds
sufficient to pay any transfer tax, the Company shall, without charge, execute
and deliver a new Warrant in the name of the assignee named in such instrument
of assignment and this Warrant shall promptly be canceled. This Warrant may be
divided or combined with other Warrants which carry the same rights upon
presentation hereof at the office of the Company or at the office of its warrant
agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof. The term “Warrant” as used herein includes any Warrants into which this
Warrant may be divided or exchanged. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in

9



--------------------------------------------------------------------------------



 



the case of loss, theft or destruction) of such indemnification as the Company
may in its discretion impose, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date. Within thirty days following the effective date of any
registration statement pursuant to which the Warrants are registered, the
Company shall execute a warrant agreement and appoint a warrant agent, and such
warrant agent shall, upon presentment of the within warrant and at no expense to
the Holder, reissue the Warrants in traceable certificated form, substantially
in the form hereof.
(E) RIGHTS OF THE HOLDER. The Holder shall not be entitled, by virtue hereof, to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
(F) ANTI-DILUTION PROVISIONS. The Exercise Price and the number and kind of
securities purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time as hereinafter provided:
(1) In case the Company shall issue Shares as a dividend upon Shares or in
payment of a dividend thereon, or shall subdivide the number of outstanding
Shares into a greater number of shares or shall contract the number of
outstanding Shares into a lesser number of shares, the Exercise Price then in
effect shall be adjusted, effective at the close of business on the record date
for the determination of shareholders entitled to receive the same, to the price
(computed to the nearest cent) determined by dividing: (a) the product obtained
by multiplying the Exercise Price in effect immediately prior to the close of
business on such record date by the number of

10



--------------------------------------------------------------------------------



 



Shares outstanding prior to such dividend, subdivision or contraction; by
(b) the sum of the number of Shares outstanding immediately after such dividend,
subdivision, or contraction.
(2) If any capital reorganization or reclassification of the capital stock of
the Company, or consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets to another corporation
shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provision
shall be made whereby the Holder of each Warrant shall thereafter have the right
to purchase and receive upon the basis and upon the terms and conditions
specified in the Warrant and in lieu of the Shares of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by such Warrant, such Shares, securities or assets as may be issued
or payable with respect to or in exchange for a number of outstanding Shares
immediately theretofore purchasable and receivable upon the exercise of the
rights represented by such Warrant had such reorganization, reclassification,
consolidation, merger or sale not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interest of the Holder to
the end that the provisions of the Warrant (including, without limitation,
provisions for adjustment of the Exercise Price and of the number of Shares
issuable upon the exercise of Warrants) shall thereafter be applicable as nearly
as may be practicable in relation to any shares of stock, securities, or assets
thereafter deliverable upon exercise of Warrants. The Company shall not effect
any such consolidation, merger or sale unless prior to or simultaneously with
the consummation thereof, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume, by written instrument, the obligation to deliver to the
Holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase.

11



--------------------------------------------------------------------------------



 



(3) Upon each adjustment of the Exercise Price pursuant to this Section (F), the
number of shares of Common Stock specified in each Warrant shall thereupon
evidence the right to purchase that number of shares of Common Stock (calculated
to the nearest hundredth of a share of Common Stock) obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares of Common Stock purchasable immediately by the Exercise Price in effect
after such adjustment.
(4) Irrespective of any adjustment of the number or kind of securities issuable
upon exercise of Warrants or the Exercise Price, Warrants theretofore or
thereafter issued may continue to express the same number of Shares and Exercise
Price as are stated in similar Warrants previously issued.
(5) The Company may, at its sole option, retain the independent public
accounting firm regularly retained by the Company, or another firm of
independent public accountants of recognized standing selected by the Company’s
Board of Directors, to make any computation required under this Section (F) and
a certificate signed by such firm shall be conclusive evidence of any
computation made under this Section (F).
(6) Whenever there is an adjustment in the Exercise Price or in the number or
kind of securities issuable upon exercise of the Warrants, or both, as provided
in this Section (F), the Company shall: (i) promptly file in the custody of its
Secretary or Assistant Secretary a certificate signed by the Chairman of the
Board or the President or a Vice President of the Company and by the Treasurer
or an Assistant Treasurer or the Secretary or an Assistant Secretary of the
Company, showing in detail the facts requiring such adjustment and the number
and kind of securities issuable upon exercise of each Warrant after such
adjustment; and (ii) cause a notice stating that such adjustment has been
effected and stating the Exercise Price then

12



--------------------------------------------------------------------------------



 



in effect and the number and kind of securities issuable upon exercise of each
Warrant to be sent to each registered holder of Warrant.
(7) In addition to the adjustments otherwise set forth in this Section (F), the
Company, in its sole discretion, may reduce the Exercise Price or extend the
expiration date of the Warrant.
(8) The Exercise Price and the number of Shares issuable upon exercise of a
Warrant shall be adjusted in the manner and only upon the occurrence of the
events heretofore specifically referred to in this Section (F).
(G) TRANSFER TO COMPLY WITH THE 1933 ACT AND OTHER APPLICABLE SECURITIES LAWS.
This Warrant or the Shares issuable upon exercise of this Warrant, or any other
security issued or issuable upon exercise of this Warrant, may not be
transferred, assigned, pledged, sold or otherwise disposed of unless Holder
provides the Company with an opinion of counsel satisfactory to the Company in
form satisfactory to the Company (together with such other representations and
warranties as the Company may request) that this Warrant or the Shares issued or
issuable upon exercise of this Warrant may be legally transferred without
violating the 1933 Act and any other applicable securities law and then only
against receipt of an agreement of the transferee (in form and substance
satisfactory to the Company) to comply with the provisions of this Section
(G) with respect to any resale or other disposition of such securities.
(H) SURVIVAL. All agreements, covenants, representations and warranties herein
shall survive the execution and delivery of this Warrant and any investigation
at any time made by or on behalf of any parties hereto and the exercise and
purchase of this Warrant.

13



--------------------------------------------------------------------------------



 



(I) AMENDMENTS; WAIVERS; TERMINATIONS; GOVERNING LAW; HEADINGS. This Warrant and
any terms hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought. This Warrant shall be
governed by and construed and interpreted in accordance with the laws of the
State of Georgia. The headings in this Warrant are for convenience of reference
only and are not part of this Warrant.
(J) REGISTRATION RIGHTS. The undersigned Holder shall have piggyback
registration rights as set forth in paragraph B 12 of that certain Subscription
Agreement by and between the Company and the undersigned Holder dated August 6,
2007.
     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name and on its behalf and its corporate seal to be affixed hereon by its duly
authorized officers.

          GEOVAX LABS, INC.    
 
       
Dated:
       
 
 
 
   
 
       
By:
       
 
 
 
   
 
       
Attest:
       
 
 
 
   

14



--------------------------------------------------------------------------------



 



EXHIBIT I
Subscription Form
(To be executed only upon exercise of Warrant)
     The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for and purchases                      Shares of GeoVax Labs, Inc.,
purchasable with this Warrant, and herewith makes payment therefor, all at the
price and on the terms and conditions specified in this Warrant and requests
that certificates for the Shares hereby purchased (and any securities or other
property issuable upon such exercise) be issued in the name of
                                         and delivered to
                                        whose address is              
                                                 and, if such Shares shall not
include all of the Shares issuable as provided in this Warrant, that a new
Warrant of like tenor and date for the balance of the Shares issuable thereunder
to be delivered to the undersigned.

         
Dated:
       
 
 
 
   
 
             
 
  (Name)    
 
             
 
  (Street Address)    
 
             
 
  (City)                     (State)                     (Zip Code)    

15



--------------------------------------------------------------------------------



 



EXHIBIT II
Assignment Form
     FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of Shares set
forth below;

  Name and Address of Assignee   No. of Shares:                           

and does hereby irrevocably constitute and appoint                              
                                 , as attorney, to resister such transfer on the
books of GeoVax Labs, Inc., maintained for the purpose, with full power of
substitution in the premises.

                     
Dated:
                   
 
 
 
               
 
          Signature:        
 
             
 
     
 
          Witness:        
 
             
 
   

Notice: The signature to this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.
          The signature to this assignment must be guaranteed by a bank or trust
company having an office or correspondent in New York, New York, or by a firm
having membership on the New York Stock Exchange.

16



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOVEMBER 5, 2007 WARRANT
THIS WARRANT AND THE SECURITIES UNDERLYING THIS WARRANT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER
APPLICABLE STATE SECURITIES LAWS. THE WARRANT HAS BEEN TAKEN BY THE REGISTERED
OWNER FOR INVESTMENT, AND WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND
MAY NOT BE TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY
TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE 1933 ACT,
THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE SECURITIES LAWS. IN
CONNECTION WITH COMPLIANCE WITH THE 1933 ACT AND APPLICABLE STATE SECURITIES
LAWS, NO TRANSFER OF THIS WARRANT OR THE SECURITIES UNDERLYING THIS WARRANT
SHALL BE MADE UNLESS THE CONDITIONS SPECIFIED HEREIN ARE SATISFIED.

      No. ___   Shares: 16,666,667      

GEOVAX LABS, INC.
COMMON STOCK PURCHASE WARRANT
This is to certify that, for value received, PURE Capital, LLC (“Holder”) is
entitled to purchase, subject to the provisions of this Common Stock Purchase
Warrant (“Warrant”), from GEOVAX LABS, INC., a corporation duly organized and
existing under the laws of the State of Illinois (the “Company”), 16,666,667
shares of $0.001 par value per share common stock of the Company (“Shares”), at
a price of U.S. $___[insert an amount equal to the closing market price on
November 2, 2007] per Share, during the period commencing November 5, 2007, and
terminating on November 4, 2010, at 5:00 P.M. New York Time. This Warrant is not
redeemable by the Company. The number of Shares to be received upon the exercise
of this Warrant and the price to be paid for a Share may be adjusted from time
to time as hereinafter set forth. The exercise price of a Share in effect at any
time and as adjusted from time to time is hereinafter sometimes referred to as
“Exercise Price.”

17



--------------------------------------------------------------------------------



 



(A) EXERCISE OF WARRANT. Subject to the provisions of Section (G) hereof, this
Warrant may be exercised in whole or in part at any time or from time to time on
or after November 5, 2007 and until November 4, 2010, or, if either such day is
a day on which banking institutions are authorized by law to close, then on the
next succeeding day which shall not be such a day, by presentation and surrender
hereof to the Company at its principal office, or at the office of its stock
transfer agent, if any, with the subscription in the form of attached as
Exhibit I (“Subscription”) duly executed and accompanied by payment of the
Exercise Price for the number of Shares specified in such Subscription. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder thereof to purchase the balance of the Shares purchasable
thereunder. Upon receipt by the Company of this Warrant at its office, or by the
warrant agent of the Company at its office, in proper form for exercise, the
Holder shall be deemed to be the holder of record of the Shares issuable upon
such exercise, provided, however, that if at the date of surrender of such
Warrants and payment of such Exercise Price, the transfer books for the Shares
shall be closed, the certificates for the Shares, or other securities in respect
of which such Warrants are then exercised, shall be issuable as of the date on
which such books shall next be opened and until such date the Company shall be
under no duty to deliver any certificate for such Shares or such other
securities and the Holder shall not be deemed to have become a holder of record
of such shares or the owner of any such other securities.
(B) RESERVATION OF SHARES. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of this Warrant
such number of Shares as shall be required for issuance and delivery upon
exercise of this Warrant. This Warrant is not redeemable by the Company.

18



--------------------------------------------------------------------------------



 



(C) FRACTIONAL SHARES. The Company shall not be required to issue fractions of
Shares on the exercise of Warrants. If any fraction of a Share would, except for
the provisions of this Section, be issuable on the exercise of any Warrant, the
Company will: (1) if the fraction of a Share otherwise issuable is equal to or
less than one half, round down and issue to the Holder only the largest whole
number of Shares to which the Holder is otherwise entitled; or (2) if the
fraction of a Share otherwise issuable is greater than one-half, round-up and
issue to the Holder one additional Share in addition to the largest whole number
of Shares to which the Holder is otherwise entitled.
(D) EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its warrant agent, if
any, for other Warrants of different denominations entitling the Holder thereof
to purchase in the aggregate the same number of Shares purchasable hereunder.
Subject to the provisions of Section (G), upon surrender of this Warrant to the
Company or at the office of its warrant agent, if any, with the assignment in
the form attached as Exhibit II (“Assignment”) duly executed and funds
sufficient to pay any transfer tax, the Company shall, without charge, execute
and deliver a new Warrant in the name of the assignee named in such instrument
of assignment and this Warrant shall promptly be canceled. This Warrant may be
divided or combined with other Warrants which carry the same rights upon
presentation hereof at the office of the Company or at the office of its warrant
agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof. The term “Warrant” as used herein includes any Warrants into which this
Warrant may be divided or exchanged. Upon receipt by the Company

19



--------------------------------------------------------------------------------



 



of evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) of such
indemnification as the Company may in its discretion impose, and upon surrender
and cancellation of this Warrant, if mutilated, the Company will execute and
deliver a new Warrant of like tenor and date. Within thirty days following the
effective date of any registration statement pursuant to which the Warrants are
registered, the Company shall execute a warrant agreement and appoint a warrant
agent, and such warrant agent shall, upon presentment of the within warrant and
at no expense to the Holder, reissue the Warrants in traceable certificated
form, substantially in the form hereof.
(E) RIGHTS OF THE HOLDER. The Holder shall not be entitled, by virtue hereof, to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
(F) ANTI-DILUTION PROVISIONS. The Exercise Price and the number and kind of
securities purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time as hereinafter provided:
(1) In case the Company shall issue Shares as a dividend upon Shares or in
payment of a dividend thereon, or shall subdivide the number of outstanding
Shares into a greater number of shares or shall contract the number of
outstanding Shares into a lesser number of shares, the Exercise Price then in
effect shall be adjusted, effective at the close of business on the record date
for the determination of shareholders entitled to receive the same, to the price
(computed to the nearest cent) determined by dividing: (a) the product obtained
by multiplying the Exercise

20



--------------------------------------------------------------------------------



 



Price in effect immediately prior to the close of business on such record date
by the number of Shares outstanding prior to such dividend, subdivision or
contraction; by (b) the sum of the number of Shares outstanding immediately
after such dividend, subdivision, or contraction.
(2) If any capital reorganization or reclassification of the capital stock of
the Company, or consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets to another corporation
shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provision
shall be made whereby the Holder of each Warrant shall thereafter have the right
to purchase and receive upon the basis and upon the terms and conditions
specified in the Warrant and in lieu of the Shares of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by such Warrant, such Shares, securities or assets as may be issued
or payable with respect to or in exchange for a number of outstanding Shares
immediately theretofore purchasable and receivable upon the exercise of the
rights represented by such Warrant had such reorganization, reclassification,
consolidation, merger or sale not taken place, and in any such case appropriate
provision shall be made with respect to the rights and interest of the Holder to
the end that the provisions of the Warrant (including, without limitation,
provisions for adjustment of the Exercise Price and of the number of Shares
issuable upon the exercise of Warrants) shall thereafter be applicable as nearly
as may be practicable in relation to any shares of stock, securities, or assets
thereafter deliverable upon exercise of Warrants. The Company shall not effect
any such consolidation, merger or sale unless prior to or simultaneously with
the consummation thereof, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume, by written

21



--------------------------------------------------------------------------------



 



instrument, the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to purchase.
(3) Upon each adjustment of the Exercise Price pursuant to this Section (F), the
number of shares of Common Stock specified in each Warrant shall thereupon
evidence the right to purchase that number of shares of Common Stock (calculated
to the nearest hundredth of a share of Common Stock) obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares of Common Stock purchasable immediately by the Exercise Price in effect
after such adjustment.
(4) Irrespective of any adjustment of the number or kind of securities issuable
upon exercise of Warrants or the Exercise Price, Warrants theretofore or
thereafter issued may continue to express the same number of Shares and Exercise
Price as are stated in similar Warrants previously issued.
(5) The Company may, at its sole option, retain the independent public
accounting firm regularly retained by the Company, or another firm of
independent public accountants of recognized standing selected by the Company’s
Board of Directors, to make any computation required under this Section (F) and
a certificate signed by such firm shall be conclusive evidence of any
computation made under this Section (F).
(6) Whenever there is an adjustment in the Exercise Price or in the number or
kind of securities issuable upon exercise of the Warrants, or both, as provided
in this Section (F), the Company shall: (i) promptly file in the custody of its
Secretary or Assistant Secretary a certificate signed by the Chairman of the
Board or the President or a Vice President of the Company and by the Treasurer
or an Assistant Treasurer or the Secretary or an Assistant Secretary of the
Company, showing in detail the facts requiring such adjustment and the number

22



--------------------------------------------------------------------------------



 



and kind of securities issuable upon exercise of each Warrant after such
adjustment; and (ii) cause a notice stating that such adjustment has been
effected and stating the Exercise Price then in effect and the number and kind
of securities issuable upon exercise of each Warrant to be sent to each
registered holder of Warrant.
(7) In addition to the adjustments otherwise set forth in this Section (F), the
Company, in its sole discretion, may reduce the Exercise Price or extend the
expiration date of the Warrant.
(8) The Exercise Price and the number of Shares issuable upon exercise of a
Warrant shall be adjusted in the manner and only upon the occurrence of the
events heretofore specifically referred to in this Section (F).
(G) TRANSFER TO COMPLY WITH THE 1933 ACT AND OTHER APPLICABLE SECURITIES LAWS.
This Warrant or the Shares issuable upon exercise of this Warrant, or any other
security issued or issuable upon exercise of this Warrant, may not be
transferred, assigned, pledged, sold or otherwise disposed of unless Holder
provides the Company with an opinion of counsel satisfactory to the Company in
form satisfactory to the Company (together with such other representations and
warranties as the Company may request) that this Warrant or the Shares issued or
issuable upon exercise of this Warrant may be legally transferred without
violating the 1933 Act and any other applicable securities law and then only
against receipt of an agreement of the transferee (in form and substance
satisfactory to the Company) to comply with the provisions of this Section
(G) with respect to any resale or other disposition of such securities.

23



--------------------------------------------------------------------------------



 



(H) SURVIVAL. All agreements, covenants, representations and warranties herein
shall survive the execution and delivery of this Warrant and any investigation
at any time made by or on behalf of any parties hereto and the exercise and
purchase of this Warrant.
(I) AMENDMENTS; WAIVERS; TERMINATIONS; GOVERNING LAW; HEADINGS. This Warrant and
any terms hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought. This Warrant shall be
governed by and construed and interpreted in accordance with the laws of the
State of Georgia. The headings in this Warrant are for convenience of reference
only and are not part of this Warrant.
(J) REGISTRATION RIGHTS. The undersigned Holder shall have piggyback
registration rights as set forth in paragraph B 12 of that certain Subscription
Agreement by and between the Company and the undersigned Holder dated August 6,
2007.
     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name and on its behalf and its corporate seal to be affixed hereon by its duly
authorized officers.

          GEOVAX LABS, INC.    
 
       
Dated:
       
 
 
 
     
By:
       
 
 
 
     
Attest:
       
 
 
 
   

24



--------------------------------------------------------------------------------



 



EXHIBIT I
Subscription Form
(To be executed only upon exercise of Warrant)
     The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for and purchases                      Shares of GeoVax Labs, Inc.,
purchasable with this Warrant, and herewith makes payment therefor, all at the
price and on the terms and conditions specified in this Warrant and requests
that certificates for the Shares hereby purchased (and any securities or other
property issuable upon such exercise) be issued in the name of
                                         and delivered to
                                         whose address is       
                                                       and, if such Shares shall
not include all of the Shares issuable as provided in this Warrant, that a new
Warrant of like tenor and date for the balance of the Shares issuable thereunder
to be delivered to the undersigned.

         
Dated:
       
 
 
 
   
 
             
 
  (Name)    
 
             
 
  (Street Address)    
 
             
 
  (City)                     (State)                     (Zip Code)    

25



--------------------------------------------------------------------------------



 



EXHIBIT II
Assignment Form
     FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of Shares set
forth below;

      Name and Address of Assignee   No. of Shares:                           

and does hereby irrevocably constitute and appoint
                                                               
                 , as attorney, to resister such transfer on the books of GeoVax
Labs, Inc., maintained for the purpose, with full power of substitution in the
premises.

                     
Dated:
                   
 
 
 
               
 
          Signature:        
 
             
 
     
 
          Witness:        
 
             
 
   

Notice: The signature to this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.
The signature to this assignment must be guaranteed by a bank or trust company
having an office or correspondent in New York, New York, or by a firm having
membership on the New York Stock Exchange.

26